DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on May 23, 2022.  In virtue of this amendment:
Claim 15-20 are cancelled; and thus,
Claims 1-14 are now pending in the instant application.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claims 1 and 7, --an-- should be inserted before “electrical conducting material”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney (US 5,234,529 of record) in view of Iannello (US 2016/0011290).
With respect to claim 1, Mahoney discloses in figure 1 a plasma confinement system, comprising an enclosure (23, e.g., enclosure or chamber); one or more internal magnetic coils (65, e.g., coils) suspended within the enclosure in a plasma region (P, e.g., a plasma region); and one or more supports (S1, S2, e.g., having two supporters, connectors or holders to support the coils 65 thereof) configured to support the one or more internal magnetic coils suspended within the enclosure (see figure 1), wherein each support of the one or more supports comprises a first end (E1) coupled to an interior portion (IP) of the enclosure (see figure 1); a second end (E2) opposite the first end, the second end coupled to a component (C1) disposed within the plasma region; and electrical conducting material (figure 1 shows S1-S2 are conducting material thereof) disposed between the first end and the second end (see figure 1), wherein the electrical conducting material is configured to, when supplied with one or more electrical currents (having a power source 68 for supplying current to the coils 65 via the supporters S1-S2), generate a magnetic field (see figure 3 and column 9 in lines 42-59, e.g., “magnetic fields that are induced by the RF current on the coil 65”).
Mahoney does not explicitly disclose that the magnetic field having a magnetic field gradient that varies along the support from the first end to the second end.
Iannello discloses in figure 7 a plasma system comprising a coil (Coil) having a magnetic field having a magnetic field gradient that varies along the support from the first end to the second end (paragraph 0050, e.g., “the gradient in the static magnetic field Bx, the larmor frequency fo can vary as function of the vertical distance y”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Mahoney with a magnetic field gradient feature thereof as taught by Iannello for the purpose of improving the ability of discriminate components of blood since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Iannello (see paragraph 0049).

    PNG
    media_image1.png
    844
    768
    media_image1.png
    Greyscale

With respect to claim 4, the combination of Mahoney and Iannello disclose that wherein the electrical conducting material comprises a coil (65)3 of electrical conducting material having a plurality of windings (figures 1-3 of Mahoney show the coils 65 having a plurality of windings thereof).
With respect to claim 5, the combination of Mahoney and Iannello disclose that wherein the plurality of windings define more than one cross-sectional area (see figure 3 of Mahoney).
With respect to claim 6, the combination of Mahoney and Iannello disclose that wherein each of the one or more supports defines an elongated hole that has an axial direction matching a direction of plasma flow within the plasma region (figure 1 of Mahoney shows a matching direction there-between the plasma and the supporters thereof). 
With respect to claim 7, Mahoney discloses in figure 1 a support, comprising a first end (E1) coupled to an interior portion (IP) of an enclosure (23, e.g., enclosure or chamber) of a plasma confinement system (see figure 1); a second end (E2) opposite the first end, the second end coupled to a component (C1) disposed within a plasma region (P, e.g., a plasma region); and electrical conducting material (figure 1 shows S1-S2 are conducting material thereof) disposed between the first end and the second end (see figure 1), wherein the electrical conducting material is configured to, when supplied with one or more electrical currents (having a power source 68 for supplying current to the coils 65 via the supporters S1-S2), generate a magnetic field (see figure 3 and column 9 in lines 42-59, e.g., “magnetic fields that are induced by the RF current on the coil 65”).
Mahoney does not explicitly disclose that the magnetic field having a magnetic field gradient that varies along the support from the first end to the second end.
Iannello discloses in figure 7 a plasma system comprising a coil (Coil) having a magnetic field having a magnetic field gradient that varies along the support from the first end to the second end (paragraph 0050, e.g., “the gradient in the static magnetic field Bx, the larmor frequency fo can vary as function of the vertical distance y”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Mahoney with a magnetic field gradient feature thereof as taught by Iannello for the purpose of improving the ability of discriminate components of blood since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Iannello (see paragraph 0049).
With respect to claim 10, the combination of Mahoney and Iannello disclose that wherein the electrical conducting material comprises a coil (65)3 of electrical conducting material having a plurality of windings (figures 1-3 of Mahoney show the coils 65 having a plurality of windings thereof).
With respect to claims 11-12, the combination of Mahoney and Iannello disclose that wherein the plurality of windings define single or more than one cross-sectional area (see figure 3 of Mahoney).
With respect to claim 13, the combination of Mahoney and Iannello disclose that wherein each of the one or more supports defines an elongated hole that has an axial direction matching a direction of plasma flow within the plasma region (figure 1 of Mahoney shows a matching direction there-between the plasma and the supporters thereof). 
With respect to claim 14, the combination of Mahoney and Iannello disclose that wherein the support comprises a cross-sectional shape of an ellipsoid that is thinner in a direction orthogonal to the magnetic field (see figure 3 of Mahoney, e.g., having the cross sectional feature of an ellipsoid thereof).
Allowable Subject Matter
Claims 2-3 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7 and 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Emsellem – US 2007/0234705 (see figure 8 and paragraph 0094)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 11, 2022